UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6627



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STUART C. COLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-87-V, CA-99-424-3-V)


Submitted:   July 18, 2003                 Decided:   August 18, 2003


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stuart C. Cole, Appellant Pro Se.      Jennifer Marie Hoefling,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Stuart C. Cole, Jr., a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).       An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would    find   both   that       his   constitutional    claims    are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 123 S. Ct. 1029, 1040 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th    Cir.),    cert.   denied,    534     U.S.   941   (2001).     We     have

independently reviewed the record and conclude that Cole has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED


                                        2